Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’s AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner proposed amendment on 05/09/2022 over telephone to Haoliang Chen Reg. 79,041.  The authorization for this examiner’s amendment was given via email on 05/11/2022.	

3.	Examiner’s Amendment to claims are indicated as below:

Listing of Claims:
1. (Currently Amended) A method for processing a bit block stream, comprising:
obtaining a first to-be-processed bit block stream;
mapping the first to-be-processed bit block stream into at least two slot bit block streams, wherein the at least two slot bit block streams correspond to at least two slots of at least one physical interface, wherein different slot bit block streams correspond to different slots, wherein the at least two slot bit block streams comprise a first slot bit block stream and a second slot bit block stream, wherein the first slot bit block stream comprises a first boundary bit block and a second boundary bit block, wherein the second slot bit block stream comprises a third boundary bit block and a fourth boundary bit block, wherein the first boundary bit block corresponds to the third boundary bit block for an alignment operation during demapping, wherein the second boundary bit block corresponds to the fourth boundary bit block for the alignment operation during the demapping, wherein N first bit blocks exist between the first boundary bit block and the second boundary bit block, wherein N first bit blocks exist between the third boundary bit block and the fourth boundary bit block, wherein each of the N first bit blocks is a non-idle bit block, and wherein N is an integer greater than or equal to 1; [[and]]
adding or deleting an idle bit block between the first boundary bit block and the second boundary bit block to obtain a first slot bit block stream whose rate is adapted[[.]]; and
sending, by using a first slot of a first physical interface, the first slot bit block stream whose rate is adapted.

2. (Previously Presented) The method according to claim 1, wherein a type of each bit block is an M1/M2 bit block, wherein M1 represents a quantity of payload bits of each bit block, wherein M2 represents a total quantity of bits of each bit block, wherein M1 and M2 are positive integers, and wherein M2 is larger than M1.

3. (Currently Amended) The method according to claim 1, further comprising:
sending the second slot bit block stream by using a second slot of the first physical interface; or
 sending the second slot bit block stream by using a second slot of a second physical interface.

4. (Previously Presented) The method according to claim 1, wherein the obtaining a first to-be-processed bit block stream comprises:
obtaining a first to-be-processed service; and
performing bit block encoding on the first to-be-processed service to obtain the first to-be-processed bit block stream.

5. (Canceled) 

6. (Currently Amended) The method according to claim [[5]] 3, wherein the sending the second slot bit block stream by using a second slot of the first physical interface, or sending the second slot bit block stream by using a second slot of a second physical interface comprises:
adding or deleting an idle bit block between the third boundary bit block and the fourth boundary bit block to obtain a second slot bit block stream whose rate is adapted; and
sending, by using the second slot of the first physical interface, the second slot bit block stream whose rate is adapted; or 
sending, by using the second slot of the second physical interface, the second slot bit block stream whose rate is adapted.

7. (Original) The method according to claim 3, further comprising:
switching the first slot bit block stream in the first slot of the first physical interface to a third slot of a third physical interface.

8. (Previously Presented) The method according to claim 1, wherein the mapping the first to-be-processed bit block stream into at least two slot bit block streams comprises:
mapping the first to-be-processed bit block stream into the at least two slot bit block streams in a round-robin scheduling manner.

9. (Withdrawn) A method for processing a bit block stream, comprising:
obtaining at least two slot bit block streams, wherein the at least two slot bit block streams correspond to at least two slots of at least one physical interface, wherein different slot bit block streams correspond to different slots, wherein the at least two slot bit block streams comprise a first slot bit block stream and a second slot bit block stream, wherein the first slot bit block stream comprises a first boundary bit block and a second boundary bit block, wherein the second slot bit block stream comprises a third boundary bit block and a fourth boundary bit block, wherein the first boundary bit block corresponds to the third boundary bit block, wherein the second boundary bit block corresponds to the fourth boundary bit block, wherein N first bit blocks exist between the first boundary bit block and the second boundary bit block, wherein N first bit blocks exist between the third boundary bit block and the fourth boundary bit block, and wherein the first bit block is a non-idle bit block;
deleting an idle bit block between the first boundary bit block and the second boundary bit block; 
deleting an idle bit block between the third boundary bit block and the fourth boundary bit block;
aligning, based on the first boundary bit block and the third boundary bit block as well as the second boundary bit block and the fourth boundary bit block, the first slot bit block stream whose idle bit block is deleted with the second slot bit block stream whose idle bit block is deleted; and
demapping, into a first to-be-received bit block stream, the first slot bit block stream and the second slot bit block stream that are aligned.

10. (Withdrawn) The method according to claim 9, wherein a type of each bit block is an M1/M2 bit block, wherein M1 represents a quantity of payload bits of each bit block, wherein M2 represents a total quantity of bits of each bit block, wherein M1 and M2 are positive integers, and wherein M2 is larger than M1.

11. (Withdrawn) The method according to claim 9, further comprising:
performing bit block decoding on the first to-be-received bit block stream to obtain a first to-be-received service.

12. (Withdrawn) The method according to claim 9, further comprising:
performing interpacket gap (IPG) restoration on the first to-be-received bit block stream to obtain a first to-be-received service.

13. (Withdrawn) The method according to claim 9, wherein the obtaining at least two slot bit block streams comprises:
obtaining the first slot bit block stream by using a first slot of a first physical interface, and obtaining the second slot bit block stream by using a second slot of the first physical interface; or
obtaining the first slot bit block stream by using a first slot of a first physical interface, and obtaining the second slot bit block stream by using a second slot of a second physical interface.

14. (Currently Amended) An apparatus for processing a bit block stream, comprising:
a receiver, configured to obtain a first to-be-processed bit block stream; 
at least one processor; [[and]]
a memory storing instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, instruct the at least one processor to:
map the first to-be-processed bit block stream into at least two slot bit block streams, wherein the at least two slot bit block streams correspond to at least two slots of at least one physical interface, wherein different slot bit block streams correspond to different slots, wherein the at least two slot bit block streams comprise a first slot bit block stream and a second slot bit block stream, wherein the first slot bit block stream comprises a first boundary bit block and a second boundary bit block, wherein the second slot bit block stream comprises a third boundary bit block and a fourth boundary bit block, wherein the first boundary bit block corresponds to the third boundary bit block for an alignment operation during demapping, wherein the second boundary bit block corresponds to the fourth boundary bit block for the alignment operation during the demapping, wherein N first bit blocks exist between the first boundary bit block and the second boundary bit block, wherein N first bit blocks exist between the third boundary bit block and the fourth boundary bit block, wherein each of the N first bit blocks is a non-idle bit block, and wherein N is an integer greater than or equal to 1; and
add or delete an idle bit block between the first boundary bit block and the second boundary bit block to obtain a first slot bit block stream whose rate is adapted[[.]]; and
a transmitter, configured to:
send, by using a first slot of a first physical interface, the first slot bit block stream whose rate is adapted.

15. (Previously Presented) The apparatus according to claim 14, wherein a type of each bit block is an M1/M2 bit block, wherein M1 represents a quantity of payload bits of each bit block, wherein M2 represents a total quantity of bits of each bit block, wherein M1 and M2 are positive integers, and wherein M2 is larger than M1.

16. (Currently Amended) The apparatus according to claim 14, wherein the transmitter is further configured to :

send the second slot bit block stream by using a second slot of the first physical interface; or
  send the second slot bit block stream by using a second slot of a second physical interface.

17. (Previously Presented) The apparatus according to claim 14, wherein the receiver is configured to: 
obtain a first to-be-processed service; and 
perform bit block encoding on the first to-be-processed service to obtain the first to-be-processed bit block stream.

18. (Canceled) 

19. (Previously Presented) The apparatus according to claim 16, wherein the transmitter is configured to: 
add or delete an idle bit block between the third boundary bit block and the fourth boundary bit block to obtain a second slot bit block stream whose rate is adapted; and 
send, by using the second slot of the first physical interface, the second slot bit block stream whose rate is adapted; or 
send, by using the second slot of the second physical interface, the second slot bit block stream whose rate is adapted.

20. (Original) The apparatus according to claim 16, further comprising:
a switch, configured to switch the first slot bit block stream in the first slot of the first physical interface to a third slot of a third physical interface.

Allowable Subject Matter
4. 	Claims 1-4, 6-8, 14-17 and 19, 20 are allowed. Claims 5, 9-13 and 18 are cancelled.
5. 	The following is an examiner’s statement of reasons for allowance:
6. 	Applicants invention is drawn to a method and an apparatus for processing a bit block stream, a method and an apparatus for rate matching of a bit block stream, and a method and an apparatus for switching a bit block stream, to resolve a problem that rate adaptation or switching cannot be performed separately on bit block streams in a single slot.

The Applicants independent claim 1 recites, inter alia a method for processing a bit block stream, comprising: obtaining a first to-be-processed bit block stream; 
mapping the first to-be-processed bit block stream into at least two slot bit block streams, wherein the at least two slot bit block streams correspond to at least two slots of at least one physical interface, wherein different slot bit block streams correspond to different slots, wherein the at least two slot bit block streams comprise a first slot bit block stream and a second slot bit block stream, wherein the first slot bit block stream comprises a first boundary bit block and a second boundary bit block, wherein the second slot bit block stream comprises a third boundary bit block and a fourth boundary bit block, wherein the first boundary bit block corresponds to the third boundary bit block for an alignment operation during demapping, wherein the second boundary bit block corresponds to the fourth boundary bit block for the alignment operation during the demapping, wherein N first bit blocks exist between the first boundary bit block and the second boundary bit block, wherein N first bit blocks exist between the third boundary bit block and the fourth boundary bit block, wherein  each of the N first bit blocks is a non- idle bit block, and wherein N is an integer greater than or equal to 1; 
and adding or deleting an idle bit block between the first boundary bit block and the second boundary bit block to obtain a first slot bit block stream whose rate is adapted.
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claims 1 and 14 prior art Ho et al. [US 20070019547 A1] discloses in para  [0120] FIG. 13 an adaptive bit rate. For instance, if the receiving end of the circuit does not know what bit rate the sending end of the circuit is using, the receiving end of the circuit can adapt the rate at which the data is played to match the rate at which the data is being sent. In an alternate embodiment, TDM allows for some slight variation in bit rate over time. The adaptive bit rate scheme of blocks 1310 to 1350 can be used to emulate the variable bit rate of a TDM circuit.
And in para [0124] a variable bit rate jitter buffer can start at a typical constant bit rate and adapt faster or slower until an equilibrium is reached at which, for instance, the tolerance range is largely maintained. In which case, since the number of slots allocated for a jitter buffer depends on the bit rate at which data is played, an adaptive jitter buffer may also adjust the number of slots allocated, the high threshold, and/or the low threshold.
And also prior art the prior art Pirhonen et al. [US 20060002363 A1] discloses in para [0038] In the 20 ms frame, 320 bits are transmitted during 20 ms, and 288 payload bits are rate adapted 408 to the rate of 14.4 kbit/s. In a similar manner, the double length frame comprises 640 bits during 40 ms, and 576 payload bits are rate adapted 408 to the rate of 14.4 kbit/s.
However, combination of prior arts does not teach 
adding or deleting an idle bit block between the first boundary bit block and the second boundary bit block to obtain a first slot bit block stream whose rate is adapted[[.]]; and
sending, by using a first slot of a first physical interface, the first slot bit block stream whose rate is adapted.

Therefore, the claims 1 and 14 are allowed for these above reasons. The respective dependent claims of independent claims 1 and 14 are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fenny [US 20160087647 A1] Data Compression Using Entropy Encoding
Walmsley et al.[US 20070083491 A1] Storage of key in non-volatile memory
Hadzic et al.[US 20060222129 A1] High-speed serial transceiver with sub-nominal rate operating mode
Redington et al. [US 20020126689 A1] System and method for dynamic local loop bandwidth multiplexing
Kim et al. [US 4625308 A] All digital IDMA dynamic channel allocated satellite communications system and method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413